Exhibit 10.2

 

CARMAX, INC.

BENEFIT RESTORATION PLAN

 

AS AMENDED AND RESTATED

 

October 19, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     Section I           Purpose of the Plan     

1.1

   Purpose    1

1.2

   Structure    1

1.3

   Definitions    1      Section II           Eligibility     

2.1

   Eligible Employees    2

2.2

   Participation    2

2.3

   No Duplication of Benefits    2      Section III           Benefits     

3.1

   Minimum Service Requirement    3

3.2

   Supplemental Benefit    3

3.3

   Adjustment for Early or Late Commencement    3

3.4

   Maximum Benefit    4

3.5

   Additional Benefit Service    4      Section IV           Computation and
Payment of Retirement Benefit     

4.1

   Computation    5

4.2

   Payment    5

4.3

   Distribution of Accrued Benefit    5      Section V           Computation and
Payment of Survivor Benefit     

5.1

   Pre-Retirement Survivor Benefit    6

5.2

   Post-Retirement Survivor Benefit    6

5.3

   Computation    7

5.4

   Payment    7

 

i



--------------------------------------------------------------------------------

     Section VI           Administration     

6.1

   Amendment and Termination    7

6.2

   Plan Administrator    7

6.3

   Claims Procedure    7

6.4

   Qualified Domestic Relations Orders    8      Section VII           Change of
Control     

7.1

   Effect of Change of Control    9

7.2

   Definition of Change of Control    9      Section VIII          
Miscellaneous     

8.1

   Tax Matters    9

8.2

   Rights Under the Plan    9

8.3

   Effect on Employment    10

8.4

   Successors; Governing Law    10

8.5

   Assumption of Liabilities from Predecessor Plan    10

 

ii



--------------------------------------------------------------------------------

CARMAX, INC.

BENEFIT RESTORATION PLAN

 

Section I

Purpose of the Plan

 

1.1 Purpose. CarMax, Inc. (the “Company”) maintains this CarMax, Inc. Benefit
Restoration Plan (the “Plan”) to provide deferred compensation for certain key
employees of the Company and its Affiliated Companies who are expected to
contribute significantly to the growth of the Company and its Affiliated
Companies. The Board of Directors of the Company (the “Board”) has determined
that the benefits to be provided under the Plan are reasonable and appropriate
compensation for the services rendered and to be rendered.

 

1.2 Structure. This Plan provides benefits as set forth in Sections III, IV and
V below for a select group of management or highly compensated employees (and
their Beneficiaries) with compensation in excess of the limit on compensation
under Section 401(a)(17) of the Code, or whose benefits are limited under the
Retirement Plan by the maximum benefit limit under Section 415 of the Code.

 

1.3 Definitions. Whenever used in the Plan, the following terms shall have the
meanings set forth below.

 

(a) “Affiliated Company” means any company or business organization that is
under common control with the Company and that has adopted the Retirement Plan
as a Related Company.

 

(b) “Code” means the Internal Revenue Code of 1986, as amended.

 

(c) “Effective Date” means October 1, 2002.

 

(d) “Maximum Benefit” means the maximum annual Supplemental Benefit payable from
the Plan as determined under Section 3.4.

 

(e) “Participant” means an individual who is eligible to participate in the Plan
under Section II.

 

(f) “Pre-Retirement Survivor Benefit” means the benefit payable under the Plan
to a surviving Spouse of a Participant as determined under Section 5.1.

 

(g) “Post-Retirement Survivor Benefit” means the benefit payable under the Plan
to a Beneficiary of a Participant as determined under Section 5.2.

 

(h) “Retirement Plan” means the Retirement Plan of CarMax, Inc. as in effect
from time to time.

 

1



--------------------------------------------------------------------------------

(i) “Supplemental Benefit” means the benefit payable under the Plan as
determined by Section 3.2, subject to adjustments as provided in the Plan.

 

(j) “Tax Limits” means both (1) the limit on compensation under Section
401(a)(17) of the Code (as adjusted from time to time under the terms of the
Retirement Plan), and (2) the maximum benefit limit under Section 415(b)(1)(A)
of the Code (as adjusted from time to time under the terms of the Retirement
Plan).

 

(k) The following terms shall have the meanings provided in the Retirement Plan:
Actuarial Equivalent, Alternate Payee, Beneficiary, Benefit Service, Disability
Pension, Early Retirement Date, Normal Retirement Date, Permanent Disability,
Plan Year, Qualified Pre-Retirement Survivor Annuity, Qualified Domestic
Relations Order, Related Company, and Spouse.

 

Section II

Eligibility

 

2.1 Eligible Employees. Each participant in the Retirement Plan who is an
employee of the Company or an Affiliated Company on or after the Effective Date,
and whose retirement benefits under the Retirement Plan are limited by either or
both of the Tax Limits, shall be a Participant. In addition, any participant in
the Retirement Plan who had a benefit under the Circuit City Stores, Inc.
Benefit Restoration Plan as of the Effective Date that is assumed under Section
8.5 shall become a Participant as of the Effective Date.

 

2.2 Participation. A Participant shall commence participation in the Plan on the
later of the Effective Date or the first day of the Plan Year beginning after
the Participant’s future retirement benefits under the Retirement Plan are
limited by either or both of the Tax Limits. An individual shall cease to be a
Participant when the individual’s future retirement benefits under the
Retirement Plan are no longer limited by either of the Tax Limits or when the
individual and his or her Beneficiary have received all benefits payable under
the Plan.

 

2.3 No Duplication of Benefits. All benefits described in the Plan are subject
to the provisions of Section 3.4. Notwithstanding anything in the Plan to the
contrary, there shall be no duplication of benefits under this Plan and the
Retirement Plan.

 

2



--------------------------------------------------------------------------------

Section III

Benefits

 

3.1 Minimum Service Requirement. To receive a Supplemental Benefit, a
Participant must commence benefits under the Retirement Plan and meet one or
more of the following criteria:

 

  (a) Have fifteen (15) years of Benefit Service at termination of employment
with the Company or an Affiliated Company (any Benefit Service credited after
termination of employment during a period of Permanent Disability also shall be
included in years of Benefit Service for this purpose),

 

  (b) Either (i) have reached the Participant’s Early Retirement Date at the
date of termination of employment with the Company or an Affiliated Company or
(ii) have reached the Participant’s Early Retirement Date and have had a
continuous Permanent Disability from the date of termination of employment until
the Early Retirement Date, or

 

  (c) Either (i) have reached the Participant’s Normal Retirement Date at the
date of termination of employment with the Company or an Affiliated Company or
(ii) have reached the Participant’s Normal Retirement Date and have had a
continuous Permanent Disability from the date of termination of employment until
the Normal Retirement Date.

 

3.2 Supplemental Benefit. If a Participant begins receiving a retirement benefit
from the Retirement Plan, the Participant shall receive a Supplemental Benefit
under this Plan equal to the amount (if any) determined as follows:

 

(a) The retirement benefit that would have been paid from the Retirement Plan
(i) had the Participant’s benefit not been limited by the Tax Limits and (ii)
additionally if applicable, had the Participant actually earned any Benefit
Service imputed under Section 3.5,

 

REDUCED BY

 

(b) The total retirement benefit that is payable to the Participant under the
Retirement Plan.

 

3.3 Adjustment for Early or Late Commencement. If a Supplemental Benefit
commences before the Participant’s Normal Retirement Date, the benefit under
Section 3.2(a) shall be calculated in accordance with any early retirement
reduction provided under the Retirement Plan. If a Supplemental Benefit
commences after a Participant’s Normal Retirement Date, the benefit under
Section 3.2(a) shall be calculated in

 

3



--------------------------------------------------------------------------------

accordance with the provisions of the Retirement Plan for benefits commencing
after Normal Retirement Date. If a Supplemental Benefit commences when a
Participant starts a Disability Pension under the Retirement Plan, the benefit
under Section 3.2(a) shall be calculated by including Benefit Service during the
period of Permanent Disability in accordance with the provisions of the
Retirement Plan for a Disability Pension.

 

3.4 Maximum Benefit.

 

(a) Notwithstanding any other provision of the Plan to the contrary, the annual
Supplemental Benefit payable to a Participant under this Plan shall not exceed
(i) the Maximum Benefit reduced by (ii) the total annual retirement benefit that
is payable to the Participant under the Retirement Plan. The Maximum Benefit is
based on the payment of the Supplemental Benefit as a straight life annuity
(with no ancillary benefits). If benefits are payable in any other form, the
Maximum Benefit shall be actuarially reduced to be the Actuarial Equivalent of
the Maximum Benefit payable as a straight life annuity (with no ancillary
benefits).

 

(b) The Maximum Benefit is an annual amount equal to $400,000, as adjusted
below. The Maximum Benefit shall be subject to increase in the same percentage
as the Section 415 dollar limit is adjusted under Section 415(d)(1)(A) of the
Code from time to time. The adjustment will be made effective as of each March 1
beginning with March 1, 2003, based on the percentage adjustment applicable to
that calendar year. If no adjustment is made under Section 415(d)(1)(A) of the
Code for a calendar year, there shall be no adjustment in the Maximum Benefit
for that year. In addition, the Maximum Benefit shall be proportionately
adjusted for increases in the statutory maximum dollar limit under Section
415(b)(1)(A) of the Code. The Maximum Benefit is not actuarially increased or
decreased if the Participant commences payments other than at Normal Retirement
Date.

 

(c) A Participant’s Maximum Benefit shall be determined as of the commencement
of payment of the Supplemental Benefit to the Participant and shall not be
subject to future adjustment. The Supplemental Benefit shall not be reduced if
additional benefits become payable from the Retirement Plan for any reason. A
Participant’s Supplemental Benefit shall not be increased if the Maximum Benefit
is increased under Section 3.4(b) after the commencement of payments under the
Plan.

 

3.5 Additional Benefit Service. At its discretion, the Board of Directors or the
Compensation Committee of the Board may provide that any Participant shall be
credited with additional imputed Benefit Service for purposes of Section 3.2(a).
The Board or Compensation Committee shall have complete discretion to determine
the amount of additional Benefit Service to be imputed and any other terms and
conditions of the additional service crediting. Any imputed Benefit Service
shall be treated the same as actual Benefit Service for purposes of this Plan.

 

4



--------------------------------------------------------------------------------

Section IV

Computation and Payment of Retirement Benefit

 

4.1 Computation. The amount of the Supplemental Benefit described in Section III
will initially be determined by assuming that the benefits payable under this
Plan and the Retirement Plan are paid in the form of a single life annuity
payable for the Participant’s lifetime, beginning on the date on which payments
actually begin to be made to the Participant from the Retirement Plan and ending
at the Participant’s death.

 

4.2 Payment. A Participant’s Supplemental Benefit under this Plan will be paid
at the same time and in the same form of payment as benefits for the Participant
under the Retirement Plan, except as provided in Section 4.3. If the benefit is
to be paid in a form other than the single life annuity form described above,
the Supplemental Benefit described in Section III will be actuarially adjusted,
using the actuarial assumptions then in effect under the Retirement Plan. Except
as provided below, a Participant’s Supplemental Benefit will begin to be paid on
the date on which the Participant begins receiving benefits under the Retirement
Plan and will be paid in cash or a cash equivalent.

 

4.3 Distribution of Accrued Benefit.

 

(a) Notwithstanding anything in the Plan to the contrary, the Company may
distribute, or cause to be distributed in a single lump sum, to a Participant
(or, after his death, to his Beneficiary) the Actuarial Equivalent of the
Supplemental Benefit of the Participant (or Beneficiary) under the Plan as of a
specified date. The distribution may be made at any time deemed appropriate by
the Company. The lump sum shall be distributed in cash or a cash equivalent. The
Company shall indicate in writing that the distribution is intended to be a
distribution of the Participant’s (or Beneficiary’s) accrued benefit under the
Plan. The Company may take into account the tax consequences of the distribution
when computing the amount to be distributed under this Section 4.3.

 

(b) After a distribution under this Section 4.3, the Company shall have no
further liability with respect to the Supplemental Benefit. The Company has the
sole discretion to determine when and if a distribution is to be made under this
Section 4.3, and to determine the amount of any distribution, and no Participant
or Beneficiary shall have any right to receive a distribution under this Section
4.3.

 

5



--------------------------------------------------------------------------------

Section V

Computation and Payment of Survivor Benefit

 

5.1 Pre-Retirement Survivor Benefit. A Pre-Retirement Survivor Benefit shall be
payable to the surviving Spouse of a Participant if (i) the Participant had at
least ten years of Benefit Service at death, and (ii) the Participant’s
surviving Spouse is entitled to a Qualified Pre-Retirement Survivor Annuity
under the Retirement Plan.

 

(a) The Spouse will be entitled to receive a Pre-Retirement Survivor Benefit
from this Plan equal to the amount (if any) determined as follows:

 

(i) The survivor benefit that would have been payable to the Spouse under the
Retirement Plan had the Participant’s Supplemental Benefit (as adjusted under
Sections 3.3 and 3.4) and benefit from the Retirement Plan been paid entirely
from the Retirement Plan,

 

REDUCED BY

 

(ii) The total survivor benefit that is payable to the Spouse under the
Retirement Plan.

 

(b) A Pre-Retirement Survivor Benefit is payable in the same form as the
survivor benefit is payable under the Retirement Plan, including benefit forms
that may provide payments after the death of the surviving Spouse.

 

5.2 Post-Retirement Survivor Benefit. A Post-Retirement Survivor Benefit shall
be payable to the surviving Beneficiary of a Participant if (i) the Participant
is receiving a form of benefit under the Retirement Plan that provides for a
survivor benefit, and (ii) a survivor benefit is payable to the Beneficiary
under the Retirement Plan.

 

(a) The Beneficiary will be entitled to receive a Post-Retirement Survivor
Benefit from this Plan equal to the amount (if any) determined as follows:

 

(i) The survivor benefit that would have been payable to the Beneficiary under
the Retirement Plan had the Participant’s Supplemental Benefit (as adjusted
under Sections 3.3 and 3.4) and benefit from the Retirement Plan been paid
entirely from the Retirement Plan,

 

REDUCED BY

 

(ii) The total survivor benefit that is payable to the Beneficiary under the
Retirement Plan.

 

6



--------------------------------------------------------------------------------

(b) A Post-Retirement Survivor Benefit is payable to a surviving Spouse or any
other Beneficiary of a Participant who is receiving a survivor benefit under the
Retirement Plan.

 

5.3 Computation. The Pre-Retirement Survivor Benefit described in Section 5.1
and the Post-Retirement Survivor Benefit described in Section 5.2 will be
computed as if the survivor benefits under this Plan and the Retirement Plan
were paid in the form payable under the Retirement Plan. The actuarial
assumptions used for purposes of the Retirement Plan will be used to determine
the benefits payable under this Plan.

 

5.4 Payment. Except as provided in Section 4.3, the Pre-Retirement Survivor
Benefit and Post-Retirement Survivor Benefit will be paid at the same times and
for the same duration as payments under the Retirement Plan, commencing at the
time the benefits commence under the Retirement Plan. The Pre-Retirement
Survivor Benefit and Post-Retirement Survivor Benefit will be paid in cash or a
cash equivalent.

 

Section VI

Administration

 

6.1 Amendment and Termination. The Board of the Company may amend or terminate
the Plan at any time; provided, however, that no amendment or termination of the
Plan shall reduce a Participant’s accrued benefit under the Plan as of the date
of the amendment or termination. For this purpose, a Participant’s accrued
benefit under the Plan shall be computed based on the formulas in this Plan and
his accrued benefits under the Retirement Plan as of the date of the
computation.

 

6.2 Plan Administrator. The Plan will be administered by one or more persons
appointed by the Board to be responsible for administering the Plan (the “Plan
Administrator”). The Plan shall be administered by the Compensation and
Personnel Committee of the Board. The decisions of the Plan Administrator shall
be final and binding on all persons. The Plan Administrator will have the
express discretionary authority to interpret and administer the Plan, and to
make all decisions with respect to the interpretation and administration of the
Plan.

 

6.3 Claims Procedure. Each Participant or Beneficiary of a deceased Participant
shall be entitled to file with the Plan Administrator a written claim for
benefits under the Plan. The Plan Administrator will review the claim, and, if
the claim is denied, in whole or in part, the Plan Administrator will furnish
the claimant, within 90 days after the Plan Administrator’s receipt of the claim
(or within 180 days after such receipt, if special circumstances require an
extension of time), a written notice of denial of the claim containing the
following:

 

(a) Specific reasons for the denial,

 

(b) Specific reference to the pertinent Plan provisions on which the denial is
based,

 

7



--------------------------------------------------------------------------------

(c) A description of any additional material or information necessary for the
claimant to perfect the claim, and an explanation of why the material or
information is necessary, and

 

(d) An explanation of the claims review procedure.

 

The claimant may request a review of the claim by an appeals committee appointed
by the Board. The review may be requested in writing at any time within 60 days
after the claimant receives written notice of the denial of his claim. The
appeals committee shall afford the claimant a full and fair review of the
decision denying the claim and, if so requested, shall:

 

(a) Permit the claimant to review any documents that are pertinent to the claim,
and

 

(b) Permit the claimant to submit to the committee issues and comments in
writing.

 

The appeals committee’s decision on review shall be made in writing and shall be
issued within 60 days following receipt of the request for review. The period
for decision may be extended to a date not later than 120 days after such
receipt if the committee determines that special circumstances require an
extension. The decision on review shall include specific reasons for the
decision and specific references to the Plan provisions on which the decision of
the committee is based.

 

6.4 Qualified Domestic Relations Orders. If the Plan Administrator receives a
Qualified Domestic Relations Order requiring the payment of a Participant’s
Supplemental Benefit under this Plan to a person other than the Participant, the
Plan Administrator shall take the following steps:

 

(a) If benefits are in pay status, the Plan Administrator shall account
separately for the amounts that will be payable to the Alternate Payee;

 

(b) The Plan Administrator shall promptly notify the named Participant and the
Alternate Payee of the receipt of the Qualified Domestic Relations Order; and

 

(c) The Plan Administrator shall pay the specified amounts to the Alternate
Payee pursuant to the Order; provided, however, that the Plan Administrator may
distribute or cause to be distributed in a single lump sum to the Alternate
Payee the Actuarial Equivalent of the Alternate Payee’s Supplemental Benefit
under this Plan.

 

8



--------------------------------------------------------------------------------

Section VII

Change of Control

 

7.1 Effect of Change of Control. Immediately prior to a Change of Control as
defined in Section 7.2, the Company shall immediately fund the CarMax, Inc.
Benefit Restoration Plan Trust (the “Trust”) with an amount equal to the then
Actuarial Equivalent of the present value of the Supplemental Benefits of all
Participants and the survivor benefits of all Beneficiaries payable as a single
lump sum payment. The Trust shall be funded with cash or cash equivalents other
than stock of the Company.

 

7.2 Definition of Change of Control. “Change of Control” means the occurrence of
either of the following events: (i) a third person, including a “group” as
defined in section 13(d)(3) of the Securities Exchange Act of 1934, as amended,
becomes, or obtains the right to become, the beneficial owner of Company
securities having 20% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors to the Board of the Company (other than as a result of an issuance of
securities initiated by the Company in the ordinary course of business); or (ii)
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the persons who were directors of
the Company before such transactions shall cease to constitute a majority of the
Board or of the board of directors of any successor to the Company.

 

Section VIII

Miscellaneous

 

8.1 Tax Matters. The Company does not represent or guarantee that any particular
federal state or local income or payroll tax consequence will result to any
Participant, Beneficiary or Alternate Payee under this Plan. The Company has the
right to withhold from any benefit payments to any person under this Plan or
take other actions necessary to satisfy the Company’s obligation to withhold
federal, state and local income and payroll taxes.

 

8.2 Rights Under the Plan. This Plan is an unfunded deferred compensation plan.
Title to and beneficial ownership of all benefits described in the Plan shall at
all times remain with the Company. Participation in the Plan and the right to
receive payments under the Plan shall not give a Participant or Beneficiary any
proprietary interest in the Company or any of its assets. Benefits under the
Plan shall be payable from the general assets of the Company. Subject to Section
7.1, no trust fund may be created in connection with the Plan (other than a
trust that, under applicable law, does not affect the characterization of this
Plan as an unfunded plan), and there shall be no required funding of amounts
that may become payable under the Plan. A Participant and his Beneficiary shall,
for all purposes, be general creditors of the Company. The interest of a
Participant and his Beneficiary in the Plan cannot be assigned, anticipated,
sold, encumbered or pledged and shall not be subject to the claims of their
creditors.

 

9



--------------------------------------------------------------------------------

8.3 Effect on Employment. The Plan will not affect the right of the Company or
an Affiliated Company to terminate an employee’s employment at any time.
Benefits payable under the Plan will not be considered compensation for purposes
of other retirement or benefit plans maintained by the Company or an Affiliated
Company.

 

8.4 Successors; Governing Law. The Plan is binding on the Company and its
successors and assigns and on Participants and their Beneficiaries, successors,
estates, and distributees. The Plan will be administered according to the laws
of the Commonwealth of Virginia.

 

8.5 Assumption of Liabilities From Predecessor Plan. As of the Effective Date,
the Plan shall assume all of the liabilities of the Circuit City Stores, Inc.
Benefit Restoration Plan with respect to any Participant in the Plan. In
addition, if any individual became an employee of the Company or an Affiliated
Company before March 1, 2003 who has or had an accrued benefit under the Circuit
Stores, Inc. Benefit Restoration Plan, the Plan shall assume all of the
liabilities of the Circuit City Stores, Inc. Benefit Restoration Plan with
respect to the individual as of the date of hire by the Company or an Affiliated
Company.

 

WITNESS the following signature as of the Effective Date.

 

CARMAX, INC. By  

/s/ Keith D. Browning

--------------------------------------------------------------------------------

    Keith D. Browning     Executive Vice President & Chief Financial Officer

 

10